Citation Nr: 1017849	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-25 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, to include as secondary to post-
traumatic stress disorder (PTSD) and exposure to Agent 
Orange.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
possible tumorous sarcoma, to include as secondary to 
exposure to Agent Orange.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
abdominal lymphoma, to include as secondary to Agent Orange 
exposure.

4.  Entitlement to service connection for coronary artery 
disease, to include as a result of exposure to Agent Orange 
and secondary to PTSD.

5.  Entitlement to service connection for a possible tumorous 
sarcoma, to include as a result of exposure to Agent Orange.

6.  Entitlement to service connection for abdominal lymphoma, 
to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to 
January 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the St. 
Petersburg, Florida, VA Regional Office (RO).

In October 2007, the appellant testified before the 
undersigned Veterans Law Judge at a travel Board hearing.  A 
transcript of the hearing has been associated with the claims 
file.

The issues in regard to whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a possible tumorous sarcoma, and an abdominal 
lymphoma, are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for coronary artery disease a possible 
tumorous sarcoma, and an abdominal lymphoma was denied in an 
April 2003 rating decision.  The appellant did not appeal and 
that decision is final.

2.  The evidence added to the record since the April 2003 
rating decision pertaining to coronary artery disease, a 
possible tumorous sarcoma, and an abdominal lymphoma, is 
relevant and probative.  

3.  There is competent evidence tending to establish that 
coronary artery disease is related to service.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied entitlement 
to service connection for coronary artery disease, is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 
(2009).

2.  The April 2003 rating decision, which denied entitlement 
to service connection for a possible tumorous sarcoma, is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

3.  The April 2003 rating decision, which denied entitlement 
to service connection for abdominal lymphoma, is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 
(2009).

4.  Coronary artery disease was incurred in active service.  
38 U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening the claims and 
granting service connection for coronary artery disease.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for coronary artery disease, a possible 
tumorous sarcoma, and an abdominal lymphoma was previously 
addressed and denied by the AOJ in April 2003.  At the time 
of the prior decision, the record included the service 
medical records, statements from the appellant, and post 
service medical records.  The evidence was reviewed and 
service connection for coronary artery disease, a possible 
tumorous sarcoma, and an abdominal lymphoma was denied.  38 
U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in April 2003, the AOJ 
determined that there was no competent evidence relating 
coronary artery disease to service, no diagnosis of a 
tumorous sarcoma, and no evidence of an abdominal lymphoma 
during service.  Since that determination, the appellant has 
applied to reopen his claims of entitlement to service 
connection for coronary artery disease, a possible tumorous 
sarcoma, and an abdominal lymphoma. The evidence submitted 
since the prior final denial in April 2003 is new and 
material.  In an April 2008 letter, the appellant's private 
doctor stated that the appellant has many medical problems 
attributable to service, including coronary artery disease, 
and that some of his medical problems were compounded by his 
service-connected PTSD and that some of the medical problems 
compounded the effect of PTSD.  The Board finds the evidence 
is relevant and probative, and thus, the evidence is new and 
material.  The evidence submitted since the prior final 
denial is new and material and the claims are reopened.

II.  Service Connection

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§  3.303, 3.304 (2009).  In addition, 
service connection may be granted for a chronic disease, 
including cardiovascular-renal disease, including 
hypertension disease if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The appellant asserts entitlement to service connection for 
coronary artery disease.  Having considered the evidence, the 
Board concludes that a finding in favor of service connection 
is supportable.  

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  
The appellant is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that an August 2006 rating decision reflects 
service connection for PTSD has been established in 
association with service in Vietnam.  In an April 2008 
letter, the appellant's private physician stated that the 
appellant's coronary artery disease is attributable to 
service, noting that PTSD compounded the coronary artery 
disease, and that coronary artery disease had an affect on 
PTSD.  In resolving all doubt in the appellant's favor in 
this case, the Board finds that service connection for 
coronary artery disease is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for coronary artery disease is granted.  

The application to reopen the claim of entitlement to service 
connection for a possible tumorous sarcoma is granted.  

The application to reopen the claim of entitlement to service 
connection for an abdominal lymphoma is granted.  

Service connection for coronary artery disease is granted.  


REMAND

The Board notes that an August 2006 rating decision reflects 
that a 100 percent evaluation has been assigned for the 
appellant's service-connected PTSD.  

In an April 2008 letter, the appellant's private doctor noted 
that the appellant had PTSD related to service in Vietnam, 
and noted that some of his medical problems were compounded 
by his service-connected PTSD and that some of the medical 
problems compound the affect of PTSD.  

The Board notes that in regard to the appellant's assertions 
that the claimed disorders on appeal are a result of Agent 
Orange exposure during service in Vietnam, the appellant 
served in Vietnam and is presumed to have been exposed to 
Agent Orange during service.  The Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586- 57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In light of the circumstances in this case, the Board finds 
the further development is necessary for a determination in 
regard to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination(s) to determine the 
nature and/or existence and/or etiology of 
a possible tumorous sarcoma and abdominal 
lymphoma.  The claims file should be made 
available for review in conjunction with 
the examination(s) and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion, expressed 
in terms of whether it is "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified tumorous sarcoma or 
abdominal lymphoma is attributable to 
service, to include exposure to Agent 
Orange or proximately due to or 
chronically worsened by service-connected 
PTSD.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should 
accompany all opinions provided.

2.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review all opinions obtained for adequacy 
and any further development required in 
that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the appellant 
afforded a reasonable opportunity in which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


